internal_revenue_service number release date index number -------------------------------- ------------------- --------------------------------------------- ------------------------------ --------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number --------------------- refer reply to cc ita b04 plr-110072-06 date date ------- taxpayer ----------------------------------------------------------------------- year dear ------------------- this letter is in response to a request filed on behalf taxpayer regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year taxpayer has requested that its late-filed form_8716 be considered timely filed under authority contained in sec_301_9100-3 of the procedure and administration regulations taxpayer elected s_corporation status requesting a september tax year-end however taxpayer did not timely file a form_8716 electing to use a taxable_year ending september effective september year taxpayer relied on a qualified_tax professional to assure a proper and timely filing of the form_8716 the qualified_tax professional however did not timely file the form_8716 taxpayer has requested that the service consider its late-filed form_8716 to be timely filed under authority contained in sec_301_9100-3 of the procedure and administration regulations taxpayer filed form_1120s u s income_tax return for an s_corporation for the tax_year ending september year taxpayer also timely filed form_8752 required_payment or refund under sec_7519 for its year ending september year sec_1_444-3t of the temporary income_tax regulations provides that among other requirements form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election plr-110072-06 sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards that the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer's situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant relief in situations that do not meet the requirements of sec_301_9100-2 relief will be granted under this section if the taxpayer acted reasonably and in good_faith in the matter and the grant of relief will not prejudice the interests of the government see sec_301_9100-3 and c under sec_301_9100-3 a taxpayer generally will be deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and representations furnished by taxpayer and its qualified_tax professionals establish that taxpayer acted reasonably and in good_faith in respect of this matter in addition because taxpayer filed form_1120s and form_8752 based on a taxable_year ending september and made all payments required under sec_7519 the granting of relief in this case will not prejudice the interests of the government accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied therefore taxpayer’s form_8716 will be treated as timely filed if it is filed within days of the date of this letter with the internal_revenue_service center where taxpayer files its returns of tax a copy of this letter and taxpayer's form_8716 electing to use a taxable_year ending september effective september year must be filed within days of the date of this letter with internal_revenue_service center where taxpayer files its returns of tax a copy of this letter must be attached to any income_tax return to which it is relevant also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter for example the grant of the extension of time to file form_8716 is not a determination that taxpayer is otherwise eligible to make the election to have a taxable_year ending september effective september year see sec_301_9100-1 plr-110072-06 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
